ORDER OF REINSTATEMENT
GIVAN, Chief Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and file in this cause their “Findings of Fact and Recommendation of the Indiana Supreme Court Disciplinary Commission”, wherein they find that the Petitioner, Melvin B. Thorn-burg, meets the criteria for reinstatement set forth in Admission and Discipline Rule 23, Section 4.
And this Court, having examined these findings and recommendations now adopts and accepts them in their entirety.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Petitioner, Melvin B. Thornburg be, and he hereby is, reinstated as an attorney at the bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, Mr. William J. Norton, attorney for Petitioner, the State Board of Law Examiners, and all parties who previously received notice of the Petitioner’s suspension.
All Justices concur.